UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7874


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIAN GRANT CHILDS, a/k/a Poncho,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00249-RLW-1; 3:06-cv-00421-RLW)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Grant Childs, Appellant Pro Se.  Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julian     Grant    Childs          seeks    to    appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.       § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard        by     demonstrating            that

reasonable       jurists       would     find       that    any        assessment      of     the

constitutional         claims     by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Childs has

not     made    the     requisite       showing.           Accordingly,         we     deny    a

certificate       of     appealability         and     dismiss         the    appeal.          We

dispense       with     oral    argument        because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                               2